Citation Nr: 0809313	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO. 05-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 40 percent 
for a herniated disc of the lumbar spine.

4. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the cervical spine, effective from February 
1, 2002 through September 25, 2003.

5. Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine, effective September 26, 
2003.

6. Entitlement to an initial rating in excess of 10 percent 
for removal of the right spermatic cord with varicocele.


7. Entitlement to an initial rating in excess of 10 percent 
for removal of the left spermatic cord.

8. Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

9. Entitlement to an initial compensable rating for 
sinusitis.

10. Entitlement to an initial compensable rating for 
hemorrhoids.

11. Entitlement to an initial compensable rating for 
bilateral hydrocele.

12. Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran served on active duty from December 1978 to 
January 2002. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2004 rating decision by the M&ROC.

In March 2007, the veteran had a hearing at the M&ROC before 
the Veterans Law Judge whose name appears at the end of this 
decision.

In March 2007, the veteran's representative raised 
contentions to the effect that service connection was 
warranted for right ankle disability and for non-Hodgkin's 
lymphoma. Service connection is in effect for the residuals 
of a fractured right ankle, evaluated as 10 percent 
disabling. Therefore, the Board construes the claim as being 
for an increased rating for the service-connected right ankle 
disability. 

The raised claim pertaining to the right ankle disability, 
and the claim of service connection for non-Hodgkin's 
lymphoma claim are not certified to the Board on appeal nor 
has any been developed for appellate purposes. Therefore, the 
Board has no jurisdiction over those claims and they will not 
be considered below. 38 U.S.C.A. § 7104(a) (West 2002 and 
Supp. 2007); 38 C.F.R. § 20.101 (2007). However, they are 
REFERRED to the M&ROC for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the M&ROC via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Tinnitus was first manifested in service.

2. The veteran's herniated disc of the lumbar spine, 
manifested primarily by complaints of pain; mild to moderate 
weakness of the lower extremities, greater on the left; mild 
dextroscoliosis; flexion of the lumbar spine to at least 
45 degrees; and a combined range of thoracolumbar spine 
motion of at least 160 degrees. 

3. From February 2, 2002, through September 25, 2003, the 
veteran's arthritis of the cervical spine was manifested 
primarily by complaints of pain.

4. Since September 25, 2003, the veteran's arthritis of the 
cervical spine has been manifested primarily by objective 
tenderness from C7 to T1; flexion to at least 25 degrees; and 
a combined range of cervical spine motion of at least 145 
degrees.

5. The veteran's removal of the right spermatic cord with 
varicocele is manifested primarily by complaints of 
testicular pain and intermittent edema. 

6. The removal of the veteran's left spermatic cord is 
manifested primarily by complaints of testicular pain and 
intermittent edema. 

7. The veteran's migraine headaches, manifested primarily by 
completely prostrating and prolonged attacks at least once or 
twice a month, are productive of severe economic 
inadaptability.

8. The veteran's sinusitis is chronic in nature and is 
manifested primarily by several recurrences a year which 
require antibiotic therapy and treatment by a physician. .

9. The veteran has internal and/or external hemorrhoids or 
tags which are not productive of any functional loss or any 
effect on his occupational and daily activities.

10. The veteran's bilateral hydroceles are not productive of 
any functional loss or any effect on his occupational and 
daily activities. 

11. Service connection is in effect for the following 
disabilities: a herniated disc of the lumbar spine, evaluated 
as 60 percent disabling; migraine headaches, evaluated as 50 
percent disabling; arthritis of the cervical spine, currently 
evaluated as 20 percent disabling; the residuals of a right 
ankle fracture, evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; removal of 
the right spermatic cord with varicocele, evaluated as 
10 percent disabling; removal of the left spermatic cord, 
evaluated as 10 percent disabling; the residuals of surgery 
to remove lipomas from the right and left chest wall, 
evaluated as 10 percent disabling; neuropathy of the left 
upper extremity, evaluated as 10 percent disabling; 
sinusitis, evaluated as 10 percent disabling; the residuals 
of a tonsillectomy, evaluated as noncompensable; hemorrhoids, 
evaluated as noncompensable; and bilateral hydrocele, 
evaluated as noncompensable. 

12. The veteran has a combined disability rating of 90 
percent for his multiple service-connected disabilities.

13. The veteran has two years of college education and work 
experience as a logistician during a 24 year military career.

14. Due to his service-connected disabilities, the veteran is 
unable to secure or follow a substantially gainful occupation 
consistent with his education and work experience.

CONCLUSIONS OF LAW

1. Tinnitus is the result of disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2. The criteria for an initial 60 rating for a herniated disc 
of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002); revised effective 
September 23, 2002 and codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); revised effective 
September 26, 2003 and codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007)).



3. The criteria for an initial rating in excess of 10 percent 
for arthritis of the cervical spine, effective from February 
1, 2002 through September 25, 2003, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010 (effective prior to September 26, 2003).

4. The criteria for a rating in excess of 20 percent for 
arthritis of the cervical spine, effective September 26, 2003 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); revised effective September 26, 
2003 and codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).

5. The criteria or rating in excess of 10 percent for removal 
of the right spermatic cord with varicocele have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7120 (2007).

6. The criteria for an initial rating in excess of 10 percent 
for removal of the left spermatic cord have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7120 (2007).

7. The criteria for an initial 50 percent rating for migraine 
headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2007).

8. The criteria for an initial 10 percent rating for 
sinusitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.97 Diagnostic Code 6512 (2007).

9. The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7336 (2007).
10. The criteria for an initial compensable rating for 
bilateral hydrocele have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7523 (2007).

11. The criteria have been met for the assignment of a TDIU. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for service connection for tinnitus; his claims for increased 
ratings for the following service-connected disabilities: 
degenerative disc disease of the lumbar spine, arthritis of 
the cervical spine, removal of the right spermatic cord with 
varicocele, removal of the left spermatic cord, migraine 
headaches, sinusitis, hemorrhoids, and bilateral hydrocele; 
and his claim for TDIU. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to his claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the M&ROC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

With respect to the veteran's claim of service connection for 
tinnitus and his claim for TDIU, the Board finds that the 
M&ROC has met its duty to notify and assist the veteran in 
the development of those claims. With respect to the 
remaining increased rating claims, further explanation is 
warranted.

For an increased-compensation claim, VA must notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. 38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008). Further, if the Diagnostic Code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 

Additionally, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In a February 2004 rating action, the M&ROC granted the 
following claims of service connection and assigned the 
ratings indicated, effective February 1, 2002: a herniated 
disc of the lumbar spine, evaluated as 10 percent disabling; 
the residuals of the removal of the spermatic vein, 
bilaterally, evaluated as 10 percent disabling; arthritis of 
the cervical spine, evaluated as noncompensable; sinusitis, 
evaluated as noncompensable; hemorrhoids, evaluated as 
noncompensable; bilateral hydrocele, evaluated as 
noncompensable; and migraine headaches, evaluated as 
noncompensable. 

The veteran was notified of those decisions, as well as the 
effective date for each rating. He was also notified of the 
criteria for determining the various disability ratings and 
that his award of disability compensation was subject to 
future adjustment upon receipt of evidence showing any change 
in the degree of disability. 

The veteran notified the M&ROC that he disagreed with the 
assigned ratings; and he and his representative submitted 
substantial evidence and argument in support of the veteran's 
claims for increases in those ratings. For example, during 
his March 2007 hearing before the undersigned Veterans Law 
Judge, the veteran testified as to the impact of his service-
connected disabilities on his employment and daily life, and 
the veteran subsequently filed a claim for a TDIU.

The M&ROC adjudicated the increased rating claims in light of 
the additional evidence and argument and, with respect to 
several disabilities, granted the claims for increased 
ratings. Neither the veteran nor his representative have 
challenged the assigned ratings based on any lack of 
understanding of the evidence and information necessary to 
support those claims. See Mayfield, supra (due process 
concerns with respect to notice requirements must be pled 
with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
increased ratings for degenerative disc disease of the lumbar 
spine, arthritis of the cervical spine, removal of the right 
spermatic cord with varicocele, removal of the left spermatic 
cord, migraine headaches, sinusitis, hemorrhoids, and 
bilateral hydrocele. 

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder: the veteran's service medical records; VA medical 
records reflecting the veteran's treatment from May 2003 
through November 2006; reports of VA examinations performed 
in June 2003, June 2005, and January 2007; records reflecting 
the veteran's treatment at a military medical facility in May 
and June 2006; and the transcript of the veteran' March 2007 
hearing before the undersigned Veterans Law Judge. 

The veteran has not identified any outstanding evidence, 
which could be used to support any of those claims. As such, 
the record has been fully developed, and it is difficult to 
discern what additional guidance VA could provide to the 
veteran regarding what further evidence he should submit to 
substantiate his claims for increased ratings. Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of his claims 
for increased ratings. See, e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 



Analyses

Service Connection for Tinnitus

The veteran claims that his tinnitus is the result of noise 
exposure during his lengthy service career. After reviewing 
the record, the Board will grant the claim. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

During his March 2007 hearing, the veteran testified that he 
numerous instances of noise trauma in service from such 
sources as gunfire, truck engines, and generators. 
The veteran's medical records show that he was treated for 
ear problems on several occasions in service. In September 
1984, those problems included a week history of buzzing in 
his ears. 


During the several years since his discharge from service, 
the veteran has complained of tinnitus. However, his 
treatment records show that he has not had significant noise 
exposure. For the majority of time since his retirement from 
active military service, the veteran has been unemployed. 

In view of his lengthy service career and associated noise 
exposure, it is reasonable to conclude that such exposure was 
responsible for his current tinnitus. At the very least, 
there is an approximate balance of evidence both for and 
against the veteran's claim. Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, 
service connection for tinnitus is granted. 


The Increased Rating Claims

The veteran also seeks increased ratings for multiple 
service-connected disabilities. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2007). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability. 

The M&ROC's February 2004 decision on appeal was an initial 
rating award and granted entitlement to service connection 
for degenerative disc disease of the lumbar spine, arthritis 
of the cervical spine, removal of both spermatic cords with a 
right varicocele, migraine headaches, sinusitis, hemorrhoids, 
and bilateral hydrocele. When an initial rating award is at 
issue, a practice known as "staged" ratings may apply. That 
is, during the course of the appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Board finds that the manifestations of the 
service-connected disabilities at issue have been generally 
consistent throughout the appeal period. Therefore, unless 
otherwise indicated, the assignment of staged ratings is not 
warranted.


A.  The Lumbar Spine

During his hearing, the veteran testified that his back was 
very painful and that he was being followed for that 
disability. He noted that he had received a series of steroid 
injections without relief and that he wore a back brace and 
used a cane to help him get around. Therefore, he maintained 
that an initial rating in excess of 40 percent was warranted 
for his service-connected low back disability. 

After reviewing the record, the Board finds that the 
manifestations of the veteran's low back disability more 
nearly approximate the criteria for an initial 60 percent 
rating. To that extent, the appeal is granted.

The veteran's lumbar spine disability is currently rated as 
intervertebral disc syndrome. Prior to September 23, 2002, a 
40 percent rating was warranted for intervertebral disc 
syndrome which was productive of severe impairment and 
manifested by recurring attacks with intermittent relief. A 
60 percent rating was warranted for pronounced impairment, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc. In such cases, there was little 
intermittent relief. 


During the pendency of the appeal, VA revised the regulations 
for rating intervertebral disc syndrome. (See 67 Fed. Reg. 
54345-54349 (August 22, 2002)). 

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation. 

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. A 60 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under the revised Diagnostic 
Code 5293, an incapacitating episode was a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1). 

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

Effective September 23, 2002, a 40 percent rating was 
warranted for severe limitation of motion of the lumbar 
spine or for favorable ankylosis of the lumbar spine. A 50 
percent rating was warranted for unfavorable ankylosis of 
the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5289 
and 5290 (2003). 


Also effective September 23, 2002, a 40 percent rating was 
warranted for moderately severe, incomplete paralysis of the 
sciatic nerve, while a 60 percent rating was warranted for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003). 

Effective September 26, 2003, VA again revised the rating 
schedule with respect to evaluating intervertebral disc 
syndrome. 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5243) 

Under the revised regulations, intervertebral disc syndrome 
is rated in one of two ways: either on the basis of the total 
duration of incapacitating episodes noted above (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243) or on the basis 
of a general rating formula, which provides that the noted 
ratings may be assigned with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
These criteria provide:

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less; or, when there is favorable ankylosis of the 
entire thoracolumbar spine.

A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent schedular rating is warranted when there 
is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a.

Effective September 26, 2003, the regulations no longer 
require the orthopedic and neurologic manifestations to be 
evaluated separately and then combined. Rather, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, unfavorable ankylosis of the 
thoracolumbar spine is a condition in which the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5). 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted VA 
to do otherwise and VA did so. VAOGCPREC 7-2003. In this 
case, Congress did not provide otherwise, and therefore, the 
Board will evaluate the veteran's service-connected lumbar 
spine disability under both the former and current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change. See 38 U.S.C.A. § 5110(g) (West 2002 and Supp. 
2007); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997). 

The Board provided the veteran with the new regulatory 
criteria in the May 2005 Statement of the Case. As noted 
above, the veteran and his representative have submitted a 
significant amount of evidence and argument since that time, 
and the M&ROC has readjudicated the claim for an increased 
rating for lumbosacral spine disability. Therefore, there is 
no prejudice to the veteran in the Board adjudicating the 
claim. Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


In addition to the foregoing schedular criteria, 
consideration is given to factors affecting functional loss. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors include 
a lack of normal endurance and functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity. 38 C.F.R. § 4.10, 4.45. 

A review of the record discloses that since the veteran's 
retirement from active duty, his service-connected low back 
disability has been manifested primarily by complaints of 
pain, reportedly to be sometimes resulting in collapse of the 
legs. Objective findings consist of mild dextroscoliosis; 
mild to moderate weakness of the lower extremities, greater 
on the left; flexion of the lumbar spine to at least 45 
degrees; and a combined range of thoracolumbar spine motion 
of at least 160 degrees. During his January 2007 VA 
examination, repeated motion of the lumbar spine resulted in 
increased pain and moderate functional loss.

During his March 2007 hearing, the veteran testified that he 
was generally unable to drive or to climb stairs. Since 
service, the veteran has been followed, primarily by VA, for 
exacerbations and flareups of low back pain. He has been 
issued a back brace and uses a cane and has undergone 
physical therapy. From late 2003 through the first half of 
2004, and again in May 2006, the veteran received epidural 
steroid injections to alleviate his pain. 

Despite such treatment, the veteran has received little 
relief from his symptoms and surgery has been offered. The 
unremitting symptoms and consistent high level of treatment 
more nearly reflect a pronounced level of low back impairment 
with persistent symptoms compatible with sciatic neuropathy. 
Under the criteria in effect prior to September 23, 2002, 
that level of impairment was contemplated by a 60 percent 
schedular evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5293. Accordingly, an increased initial rating is warranted.


In arriving at this decision, the Board notes that 60 percent 
is the highest schedular rating permitted under Diagnostic 
Code 5293. A higher schedular rating is not warranted under 
the old criteria, because the veteran does not demonstrate 
complete ankylosis of the spine at an unfavorable angle or 
the residuals of a spinal fracture with cord involvement in 
which the veteran was bed ridden or required long leg braces. 
Under the new criteria, a higher schedular rating is also not 
warranted, because the veteran does not demonstrate 
unfavorable ankylosis of the entire spine. Therefore, an 
initial rating of 60 percent, and no more, is warranted for 
the veteran's lumbar spine disability.


B.  The Cervical Spine

In February 2004, the M&ROC granted the veteran's 
claim of entitlement to service connection for 
arthritis of the cervical spine. In July 2005, the 
M&ROC assigned a 10 percent rating for that 
disability, effective February 1, 2002 and a 20 
percent rating, effective September 26, 2003. The 
veteran disagreed with the rating for each period, 
and, therefore, those ratings will be considered 
separately below.

At the outset of the veteran's claim, cervical 
spine disability was rated as arthritis due to 
trauma under 38 C.F.R. § 4.71a, Diagnostic Code 
5010. Arthritis, substantiated by X-ray findings, 
was rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Limitation of motion of the cervical spine was rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5290. A 
10 percent rating was warranted for slight limitation of 
motion of the cervical spine, while a 20 percent rating was 
warranted for moderate limitation of motion. A 40 percent 
rating was warranted for severe limitation of motion of the 
cervical spine. 

Potentially applicable in rating the veteran's cervical 
spine disability was 38 C.F.R. § 4.71a, Diagnostic Code 
5287. Under that code, a 30 percent rating was warranted for 
favorable ankylosis of the cervical spine, while a 40 
percent rating was warranted for unfavorable ankylosis.

During the pendency of the veteran's appeal, the rating 
schedule was also revised with respect to rating the 
veteran's service-connected cervical spine disability. See 
68 Fed. Reg. 51454-51456 (August 27, 2003). That change 
became effective September 26, 2003. 

Under the revised regulations, the veteran's cervical spine 
disability is rated in accordance with the General Rating 
Formula for Diseases and Injuries of the Spine. 38 C.F.R. 
§ 4.71a. A 20 percent rating is warranted when forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 30 percent rating 
is warranted for disability of the cervical spine when 
forward flexion is 15 degrees or less; or, when there is 
favorable ankylosis of the entire cervical spine. A 40 
percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine.

Any objective neurologic abnormalities associated with the 
veteran's cervical spine disability, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5234, Note (1). 

Potentially applicable in rating the veteran's cervical spine 
disability is an evaluation of involvement of the upper 
extremities. In this regard, however, service connection is 
in effect for upper left extremity neuropathy associated with 
arthritis of cervical spine, evaluated as 10 percent 
disabling. 38 C.F.R. §§ 4.71a, Diagnostic Code 5242; 4.124a, 
Diagnostic Code 8516 (2007). To evaluate that same 
disability, or the same manifestation of a disability, under 
different diagnostic codes constitutes pyramiding and is to 
be avoided. 38 C.F.R. § 4.14 (2007). 
As above, the veteran's service-connected cervical spine 
disability will be rated under both the former and current 
schedular criteria. In this regard, it must be emphasized 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 
38 U.S.C.A. § 5110(g) (West 2002 and Supp. 2007); VAOPGCPREC 
3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997). 

The Board provided the veteran with the old and new 
regulatory criteria in the May 2005 Statement of the Case. As 
noted above, the veteran and his representative have 
submitted a significant amount of evidence and argument since 
that time, and the M&ROC has readjudicated the claim for an 
increased rating for cervical spine disability. Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim. Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition to the foregoing schedular criteria, the Board 
will consider the additional factors affecting functional 
loss cited in DeLuca. 

1. The 10 Percent Rating in Effect from February 1, 2002  
through
September 25, 2003: 

During his March 2007 hearing, the veteran testified that his 
cervical spine disability impaired the performance of his 
daily activities and made it difficult for him to even get 
out of bed or take a shower. He also testified that he had 
problems with lifting and turning and that sometimes, he 
needed help to get dressed. He reported that his symptoms had 
become so acute that he had had to go to the emergency room 
in November 2006. He noted that at that time, he had received 
injections to ameliorate his pain.

After reviewing the record, the Board finds that the 
veteran's cervical spine disability has been properly 
evaluated and that increased ratings are not warranted.

From the time of his retirement from service through 
September 25, 2003, the veteran's arthritis of the cervical 
spine was manifested primarily by complaints of pain. 
However, there was no competent evidence of record that such 
complaints were productive of any more than mild impairment. 
There was no evidence of associated limitation of motion or 
of separately identifiable neurologic pathology. The 
preponderance of the evidence was also negative for findings 
of weakness, muscle spasm or atrophy, sensory deficits, or 
impaired reflexes. Moreover, there was no evidence of flare-
ups, a lack of normal endurance, excess fatigability, and/or 
incoordination. There was no competent evidence of record 
that the complaints involving the veteran's cervical spine 
interfered with his ability to function; and during the June 
2003 VA examination, the veteran's neck was reportedly 
normal. Therefore, the Board concludes that for the period 
prior to September 26, 2003, the veteran's cervical spine 
disability did not meet or more nearly approximate the 
criteria for a schedular rating in excess rating in excess of 
10 percent. Accordingly, that rating is confirmed and 
continued.

In arriving at this decision, the Board has considered the 
criteria applicable to rating arthritis when there is no 
limitation of motion of the affected joints. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. In those cases, a 10 percent 
rating may still be warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations. 

Although X-rays, such as those taken in service in December 
1992, showed that the veteran's disability affected multiple 
segments of his cervical spine, the cervical spine is 
considered one group of minor joints. 38 C.F.R. § 4.45(f) 
(2002). Moreover, the preponderance of the competent evidence 
of record showed that the veteran did not have occasional 
incapacitating exacerbations affecting the cervical spine. 
Therefore, the veteran's disorder could not meet the criteria 
for an increased rating based on the X-ray findings alone.



2. The 20 Percent Rating Effective September 26, 
2003

On several occasions since September 25, 2003, the veteran 
has been treated by VA for arthritis of the cervical spine. 
In November 2006, he went to the Emergency Room at the Topeka 
VA Medical Center (VAMC), in part, for a 2 week history of 
pain in his neck tingling down his left arm. It was noted 
that he took pain medication, used heat and ice at home, and 
had his own transcutaneous nerve stimulator (TENS). 
Examination revealed spasms in the trapezius muscles, 
bilaterally and a decreased range of neck motion due to pain. 
However, muscle strength was 5/5 in the right upper extremity 
and 4/5 in the left upper extremity; and the deep tendon 
reflexes were equal on both sides. Nevertheless, he was given 
injections to ameliorate his symptoms.

Despite the exacerbation in November 2006, the preponderance 
of the evidence shows that since September 25, 2003, the 
veteran's service-connected cervical spine disability has 
been productive of no more than moderate impairment. For 
example, during the VA examinations in June 2005 and January 
2007, the veteran's cervical spine disability was manifested 
primarily by objective tenderness from C7 to T1; cervical 
spine flexion to 25 degrees; and a combined range of cervical 
spine motion of at least 145 degrees. There was no additional 
limitation of neck motion on repeat use and no objective 
evidence of spasm, loss of sensation, atrophy, or fixed 
deformity. Moreover, the examiner's review of the record was 
negative for ankylosis during the previous 12 months. 
Although the veteran also experienced sensory neuropathy of 
the left upper extremity and decreased grip strength on the 
left, it must be emphasized that those manifestations have 
been contemplated by the rating for the veteran's service 
connected left upper extremity disability. 

There is no evidence that the veteran's limitation of neck 
motion is productive of more than moderate impairment. 
Therefore, the Board finds that since September 25, 2003, the 
veteran's cervical spine disability has more nearly 
approximated the criteria for a 20 percent rating under the 
old and new criteria. Accordingly, the current rating, 
effective September 26, 2003, is confirmed and continued.


C. Removal of the Right and Left Spermatic Cords

During his March 2007 hearing, the veteran testified that the 
removal of his spermatic cords was manifested by pain, 
swelling, and firmness, primarily in his left testicle. He 
stated that at times, he experienced a decreased urinary 
stream. Therefore, he maintained that initial ratings in 
excess of 10 percent were warranted for the removal of the 
left spermatic cord and removal of the right spermatic cord 
with varicocele. 

After reviewing the record, however, the Board finds that 
such disabilities more nearly approximate the criteria for 
the 10 percent ratings currently in effect, and the claim 
will therefore be denied. 

Parenthetically, the Board notes that the veteran also seeks 
an increased rating for a bilateral hydrocele. However, that 
disability has been rated separately and will be considered 
as such, below.

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position." Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)). 

Given this definition, the M&ROC has rated the removal of the 
veteran's right and left spermatic cords by analogy to 
varicose veins. 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 
7120. A 10 percent rating is warranted for intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged sitting or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery. A 
20 percent rating is warranted for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema. A 40 percent 
rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

Potentially, the service-connected removal of the spermatic 
cords may also be rated by analogy to epididymo-orchitis. 
38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7525. Epididymo-
orchitis is rated as a urinary tract infection. 
A 10 percent rating is warranted for urinary tract infection 
requiring long-term drug therapy, 1 - 2 hospitalizations per 
year and/or intermittent intensive management. A 30 percent 
rating is warranted when the veteran has recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management. Poor renal 
function is to be rated as renal dysfunction. 38 C.F.R. 
§ 4.115a.

A 30 percent rating is warranted for renal dysfunction 
manifested by constant or recurring albumin with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7101. A 60 percent rating 
is warranted when there is constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 38 C.F.R. § 4.115a.

A review of the record discloses that the service-connected 
removal of the veteran's spermatic veins is manifested 
primarily by complaints of testicular pain and intermittent 
edema. During a September 2003 consultation with the VA 
Urology Service, it was noted that in 1999, the veteran had 
undergone a left varicocelectomy. Following the consultation, 
the examiner reported that the veteran's chronic testicular 
pain was likely due to nerve entrapment from his previous 
surgery. 

The veteran also reports urinary frequency and hesitant 
initiation of urination, as well as post-void dribbling; 
however, following a June 2005 VA examination, the examiner 
found that those complaints were not likely related to the 
veteran's varicocele. Not only did he state that there was no 
anatomical relationship, he concluded that they were likely 
related to benign prostatic hypertrophy for which service 
connection has not yet been established.

From time to time, the veteran has also reported erectile 
dysfunction, however, the competent evidence of record, shows 
that such disability is not likely related to his service-
connected removal of spermatic cords. For example, during a 
June 2005 VA examination, a review of the veteran's treatment 
records show that such disability is related to his general 
medical condition. Moreover, during his March 2007 hearing, 
the veteran testified that he no longer had a problem with 
erectile dysfunction. 

Finally, the preponderance of the competent evidence of 
record is negative for recurrent symptomatic infection 
associated with the removal of the spermatic cords and right 
varicocele. In this regard, the veteran does not require 
drainage/frequent hospitalization (greater than two times a 
year), and/or continuous intensive management. Although 
service connection is in effect for hypertension, evaluated 
as 10 percent disabling, the evidence is negative for renal 
dysfunction manifested by constant or recurring albumin with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema. 

Whether rating by analogy to varicose veins or by analogy to 
epididymo-orchitis, the veteran's disorder does not meet or 
more nearly approximate the criteria for a rating in excess 
of 10 percent for the surgical removal of either spermatic 
cords. Accordingly, an increased rating is not warranted. 


D. Migraine Headaches

The veteran contends that since service, his migraine 
headaches have been so frequent and so severe that a rating 
in excess of 10 percent is warranted. After reviewing the 
record, the Board will grant the appeal. 

Migraine headaches are rated in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100. A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months. A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over last several 
months. A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

Since service, the competent evidence of record shows that 
the veteran has consistently complained of migraine headaches 
with associated loss of visual field in the left eye and/or 
nausea, photophobia, and sonophobia. Medication has been 
prescribed for his headaches, and the VA examination reports 
and treatment records, show that they occur any where from 
once or twice a month to two to three times a week. During a 
consultation with the VA Neurology service in November 2006, 
the veteran estimated that he had about three attacks per 
week, two of which were incapacitating. The consultant found 
that the veteran had frequent migraines which were neither 
being completely treated or prevented with medication. 
Following the January 2007 VA examination, the examiner 
concluded that during those headaches, the veteran would be 
unable to participate in employment activities. 

In view of the consistency and frequency of the veteran's 
complaints and the opinions from the foregoing VA health care 
practitioners, the Board is of the opinion that the 
manifestations of the veteran's service-connected migraine 
headaches meet or more nearly approximate the criteria for a 
50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100. Accordingly, the appeal for an increased initial rating 
for migraine headaches is granted.

The 50 percent rating for migraine headaches is the highest 
schedular evaluation available to rate that disorder. 
Therefore, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's migraine headaches. 
The evidence, however, does not show such an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards in rating that 
disability. 38 C.F.R. § 3.321(b)(1) (2007). Rather, the 
record shows that the manifestations of his headaches are 
contemplated by the regular schedular standards. Therefore, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 

E. Sinusitis

The veteran also seeks an increased rating for his service-
connected sinusitis. During his hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
his sinusitis forced him to breathe through his mouth and 
that it was accompanied by sinus pressure, nasal discharge, 
and crusting of his eyes. He stated that it was serious 
enough that he had discussed surgery with his doctor; and 
therefore he maintained that an initial compensable rating 
should have been assigned. The Board will in part grant the 
appeal. 

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code's 
6512. A noncompensable rating is warranted when sinusitis is 
detected by x-ray only. A 10 percent rating is warranted when 
there are one or two incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A 30 percent rating 
is warranted for three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting. 
(Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)

During his June 2003 VA examination, the veteran reported 
that approximately eight times per year, he had sinusitis 
lasting at least about two weeks. He stated that each bout 
was associated with sneezing and headaches. However, his 
head, ears, nose, and throat were found to be essentially 
normal; and there was no evidence of tenderness, purulent 
nasal discharge, or other findings associated with sinusitis. 
X-rays of the sinuses were clear, and the examiner concluded 
that there was no pathology to render a diagnosis of 
sinusitis.

In April 2005, the veteran complained of a two week history 
of sneezing and a yellow nasal discharge. He had a headache 
and a cough productive of yellow phlegm and felt very 
congested and hoarse. Examination revealed a hyperemic 
posterior pharynx, retracted tympanic membranes, boggy nasal 
turbinates, clear mucus, and tenderness over the left frontal 
sinus.

In August 2005, the veteran reported a four week history of 
nasal congestion and a brownish discharge. He reportedly had 
an associated frontal headache and cough with expectoration 
of brown phlegm, hoarseness, a sore throat, and a feeling 
that his ears were full. It was noted that since service, he 
had experienced periodic sinus infections. On examination, he 
was tender over the sinuses. His turbinates were swollen and 
red, and his throat was red with white post-nasal drip. An 
MRI of the veteran's brain revealed acute maxillary sinusitis 
on the right and minimal mucosal wall thickening of the left 
maxillary sinus. The veteran had reportedly tried over-the-
counter medication without relief; and therefore, the health 
care provider prescribed antibiotics. 

The following month, the veteran's MRI was reviewed by the VA 
Ear, Nose, and Throat service which confirmed the presence of 
mucosal thickening. The examiner prescribed two more weeks of 
antibiotics, as well as nasal spray. A CT scan of the sinuses 
was requested to see whether the veteran needed surgery. 

During the January 2007 VA examination, the examiner stated 
that the veteran had seasonal allergic rhinitis with 
recurrent sinusitis. It was noted that in February 2006, he 
had been seen by the VA Ear, Nose, and Throat Service for an 
initial evaluation of a 10 to 20 year history chronic 
sinusitis with post-nasal drainage, rhinorrhea, and sinus 
headaches. Although he had reportedly not had sinus surgery, 
it was noted that he was taking over-the-counter medication, 
as needed, for seasonal allergies. On examination, there was 
minimal inferior turbinate hypertrophy with a moderate amount 
of nonpurulent nasal secretions on the nasal floor. While 
there was no evidence of polyps, the assessment was chronic 
subacute sinusitis, and the veteran was treated with 
antibiotics, an inhaler, and nasal saline irrigations. 

Although the VA examiner found no evidence of active 
infection, and concluded that there was no functional loss 
due to sinusitis, the foregoing reports and clinical history 
strongly suggest that the veteran has chronic sinusitis 
several times a year, requiring antibiotic therapy. While not 
incapacitating as defined by VA, such episodes do require 
treatment by a physician. Therefore, the Board finds that the 
manifestations of the veteran's sinusitis more nearly 
approximate the criteria for a 10 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6512. 

In arriving at this decision, the Board has considered the 
possibility of a higher schedular evaluation, however, the 
preponderance of the evidence shows less than three 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
and less than six non- incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting. Accordingly, an initial 10 percent 
initial rating and no more is warranted for sinusitis.


F. Hemorrhoids

During his March 2007 hearing, the veteran testified that he 
had external hemorrhoids which itched and caused a bloody 
discharge. Therefore, he contends that an initial compensable 
rating was warranted for that disability. After carefully 
considering the veteran's testimony, however, the record 
shows that the disorder is productive of no more than 
moderate impairment. Accordingly, an initial compensable 
rating for hemorrhoids is not warranted.

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code 7336. A 
noncompensable rating is warranted for mild or moderate 
disability. A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, which are irreducible and which have 
excessive redundant tissue, evidencing frequent recurrences. 
A 20 percent rating is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

During VA outpatient treatment in April 2005, the veteran was 
treated for recurrent, bleeding internal hemorrhoids. 
Otherwise, however, the evidence on file is generally 
negative for such findings. For example, during the VA 
examinations in June 2003 and January 2007, the veteran had 
internal and/or external hemorrhoids or tags in two 
locations. However, there was no evidence that the 
hemorrhoids were large or that they were associated with 
fissures, thrombus, or bleeding. Moreover, there was no 
evidence of secondary anemia. In fact, the January 2007 
examiner stated that the veteran's hemorrhoids were not 
productive of any functional loss or any effect on his 
occupational and daily activities. 

In light of the foregoing, the Board finds that the 
manifestations of the veteran's hemorrhoids do not meet or 
more nearly approximate the criteria for an initial 
compensable rating. Accordingly, an increased rating is not 
warranted.


G. Bilateral Hydroceles

During his hearing, the veteran testified that his bilateral 
hydroceles were manifested by water build up in the testicles 
and associated pain. Therefore, he maintained that an initial 
compensable evaluation should have been assigned for that 
disability.

After reviewing the record, however, the Board finds that the 
manifestations of the veteran's hydroceles are properly 
evaluated. Accordingly, an initial compensable rating is 
denied.

The M&ROC has rated the veteran's bilateral hydroceles by 
analogy to atrophy of the testes. 38 C.F.R. § 4.20, 4.115b, 
Diagnostic Code 7523. A non compensable rating is warranted 
for atrophy of one testicle. A 30 percent rating is warranted 
for atrophy of both testes. 

The veteran's bilateral hydrocele may also be rated by 
analogy to a benign neoplasm of the genitourinary system. 
38 C.F.R. § 4.115b, Diagnostic Code 7529. Such disability is 
rated based on voiding dysfunction or renal dysfunction, 
whichever is predominant. 

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding. A 20 percent rating is 
warranted for bilateral hydrocele requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day. A 40 percent rating is warranted if the veteran is 
required to wear absorbent materials which must be changed 2 
to 4 times per day. Id.

A noncompensable rating is warranted for renal dysfunction 
manifested by albumin and casts with history of acute 
nephritis; or, hypertension which is non-compensable under 
38 C.F.R. § 4.104, Diagnostic Code 7101. A 30 percent rating 
is warranted when there is constant or recurring albumin with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101. Id.

During a June 2005 VA genitourinary examination, the veteran 
reported erectile dysfunction, due in part to pain from his 
service-connected genitourinary disabilities. However, he 
stated that he was not taking medication for that disorder, 
and during his March 2007 hearing, he testified that he no 
longer had a problem with erectile dysfunction. 

On the June 2005 VA examination, the veteran denied 
hesitancy, dysuria, or frank incontinence. Although he stated 
that his stream was normal, he acknowledged some post-void 
dribbling. He had a large hydrocele on the left, and there 
was obvious enlargement of the left hemi-scrotum. There was 
also a small hydrocele on the right; however, no atrophy or 
testicular irregularities were noted. The veteran had 
moderate pain on palpation of the right testicle and severe 
pain on palpation of the left testicle. The examiner found 
that the veteran had a recurrent bilateral hydrocele, but 
concluded that his frequency, nocturia, and dribbling were 
not likely related to that disorder. Not only did he state 
that there was no anatomical relationship, he concluded that 
they were likely related to the veteran's nonservice-
connected benign prostatic hypertrophy. He did state that 
there was some element of psychological dysfunction related 
to the pain caused by his service-connected condition.

In August 2006, the veteran's left hydrocele was noted to be 
tender. During the veteran's January 2007 VA examination, it 
was noted that the veteran's hydroceles had been excised in 
1986 but that they had recurred and been excised, again in 
February 2004. During a consultation with the Urology Service 
in August 2006, the veteran had been found to have a small 
hydrocele on the right and a larger hydrocele on the left. On 
examination, the left side of the veteran's scrotum was 
swollen. Palpation of the right testicle produced moderate 
pain, and palpation of the left testicle produced significant 
pain. However, the examiner noted that the veteran's 
hydrocele was not the likely cause of the pain in the 
veteran's scrotum. Rather, he concluded that such disability, 
itself, caused no functional loss or any effect on the 
veteran's occupational and daily activities. Therefore, 
despite the fact that the veteran's hydroceles had recurred 
following surgery in and after service, the preponderance of 
the evidence suggests that there is no basis for an initial 
compensable rating. 

Apart from no atrophy of either testicle, there is no 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year) or continuous 
intensive management. Moreover, there is no competent 
evidence of renal dysfunction manifested by constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema. Although the 
veteran reportedly experiences post-void dribbling, there is 
no competent evidence of record that he needs to wear 
absorbent materials. Therefore, the preponderance of the 
evidence is against a compensable rating for the veterans 
bilateral varicocele. Accordingly, an initial compensable 
rating will not be assigned. 


H. Total Rating Due to Individual Unemployability ("TDIU")

VA may grant TDIU when the evidence shows that the veteran, 
by reason of his service-connected disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. Where, as here, 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent. 38 C.F.R. § 4.16(a) (2003).


Service connection is in effect for the following 
disabilities: a herniated disc of the lumbar spine, evaluated 
as 60 percent disabling; migraine headaches, evaluated as 50 
percent disabling; arthritis of the cervical spine, currently 
evaluated as 20 percent disabling; the residuals of a right 
ankle fracture, evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; removal of 
the right spermatic cord with varicocele, evaluated as 
10 percent disabling; removal of the left spermatic cord, 
evaluated as 10 percent disabling; the residuals of surgery 
to remove lipomas from the right and left chest wall, 
evaluated as 10 percent disabling; neuropathy of the left 
upper extremity, evaluated as 10 percent disabling; 
sinusitis, evaluated as 10 percent disabling; the residuals 
of a tonsillectomy, evaluated as noncompensable; hemorrhoids, 
evaluated as noncompensable; and bilateral hydrocele, 
evaluated as noncompensable. 

The veteran's combined schedular disability rating is 90 
percent. 38 C.F.R. §§ 4.25, 4.26 (2007). Clearly such ratings 
meet the criteria set forth in 38 C.F.R. § 4.16(a). The 
question, then, is whether the veteran's service-connected 
disabilities render him unemployable, consistent with his 
education and work experience.

The veteran has three years of college education and work 
experience, primarily, as a logistician and supervisor during 
more than 22 years of active military service.

In January 2007, the veteran was examined by VA specifically 
to determine the impact of his service connected disabilities 
on his ability to obtain/retain employment. Following the 
examination, the examiner concluded that the veteran's 
service-connected low back disability, cervical spine 
disability, and right ankle disability were productive of 
mild to moderate functional loss and would adversely affect 
any employment requiring repeated lifting, bending, twisting, 
standing for longer than 10 minutes, jumping off objects; 
prolonged driving; holding the head in an abnormal posture, 
twisting the head, squatting, running, and/or climbing. In 
addition, the examiner noted that the veteran's cervical 
spine disability would preclude the performance of daily 
activities. 


The examiner further stated that although the remaining 
service-connected disabilities would not be productive of any 
functional loss or preclude the performance of any daily 
activities, the removal of the left and right spermatic cords 
would preclude occupational activities which required 
prolonged standing; lifting, pushing, or pulling any 
significant weight. The examiner also noted that during his 
service-connected headaches, the veteran would be incapable 
of performing any employment activities. 

While the examiner did not find any the veteran's service-
connected disabilities more than moderately disabling, such 
disabilities, collectively, render the veteran incapable of 
performing any degree of manual labor. However, even more 
sedentary employment would be effectively precluded by the 
frequency and severity of his service-connected headaches. 
Therefore, the Board finds that due to his service-connected 
disabilities, the veteran is unable to obtain or maintain 
substantially gainful employment consistent with his level of 
education and work experience. In this regard, there is an 
approximate balance of evidence both for and against the 
veteran's claim. Under such circumstances, all reasonable 
doubt is again resolved in favor of the veteran. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

An initial rating of 60 percent for a herniated disc of the 
lumbar spine is granted, subject to the law and regulations 
governing the award of monetary benefits.

Prior to September 26, 2003, an initial rating in excess of 
10 percent for arthritis of the cervical spine is denied.

Effective September 26, 2003, a rating in excess of 20 
percent for arthritis of the cervical spine is denied.

An initial rating in excess of 10 percent for removal of the 
right spermatic cord with varicocele is denied.

An initial rating in excess of 10 percent for removal of the 
left spermatic cord is denied.

An initial rating of 50 percent for migraine headaches is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 

An initial rating of 10 percent for sinusitis is granted, 
subject to the law and regulations governing the award of 
monetary benefits. 

An initial compensable rating for hemorrhoids is denied.

An initial compensable rating for bilateral hydrocele is 
denied.

A TDIU is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

The veteran also contends that he has PTSD, primarily as the 
result of two incidents during service in 1995, while he was 
stationed with a United Nations force in Haiti. In an August 
2005 statement, he reported that on March 17, 1995, he was in 
a jeep with a soldier from the 10th Mountain Division 
traveling from Camp Haitian to a warehouse operated by 
personnel from a civilian contractor, Brown and Root. He 
stated that during the trip, he saw a man hacked to death 
with machetes. 

In his August 2005 statement, the veteran also reported that 
while stationed in Haiti, he had witnessed a traffic accident 
between two buses which had resulted in many casualties. In 
particular, he stated that he had attempted to help a young 
girl but that she had died in his arms. He stated that his 
supervisor, Sergeant First Class [redacted] had also witnessed 
that accident. 

To date, neither of the claimed stressors has been verified. 

The veteran's service medical records show that on several 
occasions from December 1998 to April 1999, he was treated 
for memory loss. The diagnosis was cognitive disorder not 
otherwise specified. Following a VA psychiatric examination 
in June 2003, the examiner stated that he was unable to find 
a psychiatric diagnosis or clinically significant memory 
loss. 

However, VA has since treated the veteran for psychiatric 
disability, diagnosed primarily as PTSD and major depression. 
However, he has not been further examined by VA to determine 
the nature and etiology of any psychiatric disability found 
to be present.

In light of the foregoing, additional development of the 
record is warranted prior to further consider by the Board. 
Accordingly, the case is REMANDED for the following action:

1. Through official channels, such as the 
service department or the National 
Personnel Records Center (NPRC) request a 
copy of the veteran's assignment orders 
to Haiti in 1995 and the orders releasing 
him from that duty. Also request his 
enlisted efficiency report(s) which 
specifically include the period from 
January 1995 through December 1995. In so 
doing, request that the veteran submit 
any such evidence in his possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. Request that the veteran supply 
additional evidence to verify his claimed 
stressors. In particular:

	a. The death of a Haitian civilian 
man being hacked to death by machetes; 
and  

        b. The bus accident which resulted 
in a child dying in the veteran's arms. 
        
        The veteran should provide any data 
available as to dates, times, locations, 
witnesses, nature of then duties and co-
servicemembers; whether the veteran 
provided military or civilian police 
authorities with any information towards 
investigations and the nature of such 
statements; and any statements from other 
personnel who were present at the time of 
either or both incidents in question or 
who otherwise had personnel knowledge of 
the incidents. Such personnel could 
include, but are not limited to, other 
members of the veteran's chain of 
command, fellow service members, police 
authorities, counselors, personnel 
associated with the clergy, or statements 
from employees of Brown and Root. Also 
request that the veteran furnish any 
letters he may have written or received 
in service referring to either incident.

3. When the actions in paragraphs 1 and 2 
have been completed, and if and only if 
any or all of the claimed stressors are 
verified, schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, will be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If psychiatric disability(ies) is 
diagnosed, the examiner must identify and 
explain the elements supporting each 
diagnosis. 

If PTSD is found, the examiner must 
respond to the inquiry as to whether or 
not that disorder is related to a 
reported stressor. The examiner must 
state the medical basis or bases for this 
opinion. If the examiner is unable to do 
so without resort to speculation, he or 
she should so state. 

4. When all of the actions requested in 
parts 1, 2, and 3 have been completed, 
undertake any other indicated 
development, if deemed by the M&ROC/AMC 
to be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for PTSD. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the M&ROC. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


